 

Exhibit 10.2

 

SECOND AMENDMENT TO FOURTH AMENDED SEVERANCE COMPENSATION AGREEMENT

 

This Second Amendment to Fourth Amended Severance Compensation Agreement
(“Amendment”) is effective as of March 1, 2019 (“Effective Date”), by and
between Pershing Gold Corporation, a Nevada corporation (the “Company”), and
Eric Alexander (the “Employee”), and amends that certain Fourth Amended
Severance Compensation Agreement between the Company and Employee dated December
21, 2017, as previously amended on September 28, 2018 (the “Severance
Agreement”). Capitalized terms used in this Amendment without definition have
the meanings given in the Severance Agreement.

 

WHEREAS, the Severance Agreement expires on March 31, 2019.

 

WHEREAS, the parties desire to modify the Severance Agreement to extend the term
of the Severance Agreement through June 1, 2019.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, the parties hereby agree as follows:

 

1.Amendment. The term set forth in Section 2 of the Severance Agreement is
hereby extended to June 1, 2019.

 

2.General. Except as otherwise modified herein, all other terms and provisions
of the Severance Agreement shall remain in full force and effect. The
performance and construction of this Amendment shall be governed by the internal
laws of the State of Colorado. This Amendment may be executed in any number of
counterparts, with each such counterpart constituting an original and all such
counterparts constituting but one and the same instrument. Signatures may be
exchanged by facsimile or by an email scanned .PDF signature page, with original
signatures to follow. Each party agrees that it will be bound by its own
facsimiled or .pdf-scanned signature and that it accepts the facsimiled or
PDF-scanned signature of the other party.

 

 1 

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the Effective
Date.

 

  PERSHING GOLD CORPORATION

 

  By: /s/ Stephen D. Alfers



  Its: Chief Executive Officer and President   Name: Stephen D. Alfers       /s/
Eric Alexander   Eric Alexander

 



 2 

